In re Treadaway, Eric; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. J, No. 96-5435; to the Court of Appeal, Fifth Circuit, No. 2005-KH-0616.
Writ granted in part; otherwise denied. Because relator’s 1995 conviction in the 34th Judicial District for felony theft in violation of La.R.S. 14:67 has been overturned, relator’s present adjudication and *5sentence as an habitual offender in part on the basis of that prior conviction has become illegal. State v. Martin, 427 So.2d 1182, 1186 (La.1983); cf. La.C.Cr.P. art. 882. Relator’s current habitual offender adjudication and sentence are therefore vacated and his case is remanded to the district court for resentencing. In all other respects the application is denied.